[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 27, 2007
                               No. 06-13839                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 06-00035-CR-T-26-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

LIBARDO ESTUPINAN-ESTUPINAN,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 27, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     Libardo Estupinan-Estupinan appeals his conviction for conspiracy to
possess with intent to distribute cocaine while on board a vessel subject to the

jurisdiction of the United States, in violation of The Maritime Drug Law

Enforcement Act (MDLEA), 46 App. U.S.C. § 1903(a), (g), (j), and 21 U.S.C.

§ 960(b)(1)(B)(ii). He asserts two arguments on appeal, which we address in turn.

                                            I.

         Estupinan-Estupinan first contends the district court lacked subject-matter

jurisdiction over him because neither he nor his crime had a proven connection to

the United States, and it offends “traditional notions of fair play and substantial

justice” to allow an exercise of jurisdiction over him under these circumstances.

         “A defendant who enters a plea of guilty waives all nonjurisdictional

challenges to the constitutionality of the conviction, and only an attack on the

voluntary and knowing nature of the plea can be sustained.” Wilson v. United

States, 962 F.2d 996, 997 (11th Cir. 1992). However, to the extent that Estupinan-

Estupinan’s challenge is to the district court’s jurisdiction over him, we review his

argument de novo. See United States v. Perez, 956 F.2d 1098, 1101 (11th Cir.

1992).

         We have considered and rejected the argument that, because no “nexus” was

proven between a defendant–a Colombian national who was apprehended on a “go

fast” boat in the Pacific Ocean and indicted under the MDLEA–and the United



                                            2
States, the district court lacked jurisdiction over the defendant. See United States

v. Rendon, 354 F.3d 1320, 1325 (11th Cir. 2003). “[U]nder the protective principle

of international law, [Congress] may assert extraterritorial jurisdiction over vessels

in the high seas that are engaged in conduct that has a potentially adverse effect

and is generally recognized as a crime by nations that have reasonably developed

legal systems.” Id. (quotations omitted). Furthermore, we emphasized that we,

along with other Circuits, have rejected the argument that a “nexus” to the United

States is a prerequisite to the exercise of jurisdiction under the MDLEA. Id.

Because we have rejected the argument that a district court lacks jurisdiction over a

foreign national indicted under the MDLEA for transportation of drugs in

international waters, Estupinan-Estupinan’s argument fails.

                                          II.

      Next, Estupinan-Estupinan contends the MDLEA is unconstitutional

because it is an ultra vires exercise of Congress’ power under Article I, § 8, cl. 10

of the Constitution, which gives Congress the power to “define and punish Piracies

and Felonies on the high seas.” We have held the MDLEA does not exceed

Congress’ law-making authority, noting that the “Piracies and Felonies” Clause of

the Constitution empowers Congress to “define and punish Piracies and Felonies

on the high Seas, and Offences against the Law of Nations,” and the MDLEA was



                                           3
designed to “punish drug trafficking on the high seas, because drug trafficking

aboard vessels (1) is a serious international problem and is universally condemned,

and (2) presents a specific threat to the security and societal well-being of the

United States.” United States v. Estupinan, 453 F.3d 1336, 1338 (11th Cir. 2006),

cert. denied, 127 S. Ct. 1486 (2007) (quotations omitted). Because we have

previously held the MDLEA does not exceed Congress’ law-making authority, this

argument also fails. Thus, we affirm Estipinan-Estupinan’s conviction.

      AFFIRMED.




                                           4